DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1/4/2021; 1/4/2021 has/have been acknowledged and is/are being considered by the Examiner.
Election/Restrictions
Applicant’s election without traverse of Group 1, Claims 1-7 and 15-20 in the reply filed on 2/2/2022 is acknowledged.
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/2/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims state that system includes one or more electrodes.  The Specification states that the system 
Claims 2-7 and 16-20 are rejected for inheriting the same deficiencies as claims 1 and 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 15-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghosh (U.S. Pub. 2015/0032171).
Regarding claim 1, Ghosh discloses a cardiac resynchronization therapy (CRT) system (e.g. Fig. 1; ¶18) comprising: one or more electrodes (e.g. 140, 142, 144a-d, 148, 150, 158, 160) configured to be positioned on or in proximity to a subject's heart (e.g. see Fig. 1) for receiving electrical signals carrying EGM data (e.g. Fig. 4); and a CRT device (e.g. 10) operatively connected to the one or more electrodes (e.g. see Fig. 1), and the CRT device being configured to: receive the electrical signals from the one or more electrodes when the one or more electrodes are positioned in a first arrangement with respect to the subject's heart (e.g. 402); determine a second 
Regarding claim 2, Ghosh further discloses wherein the CRT device is one of an implantable CRT device, a pacemaker, and a defibrillator (e.g. ¶13).
Regarding claim 3, Ghosh further discloses wherein the one or more electrodes are configured to be positioned on one or more of a surface of a body of a subject, within a thorax of the body, on a heart of the body, on a surrounding venous structure of the body, and/or on a surrounding subcutaneous structure of the body (e.g. see Fig. 1; ¶13).
Regarding claim 4, Ghosh further discloses wherein the electrical signals are received during CRT pacing of the subject's heart by the CRT device (e.g. ¶¶ 3, 46, 51).
Regarding claim 15, Ghosh discloses a method comprising: positioning one or more electrodes of a cardiac resynchronization therapy (CRT) device (e.g. Fig. 1; ¶18)  on or in proximity to a subject's heart (e.g. see Fig. 1) for receiving electrical signals carrying EGM data (e.g. Fig. 4); and receiving the electrical signals from the one or more electrodes when the one or more electrodes are positioned in a first arrangement with respect to the subject's heart (e.g. 402); determining a second arrangement of the one or more electrodes with respect to the subject's heart based on the carried EGM data (e.g. 418);  and presenting the second arrangement of the one or more electrodes (e.g. 522; ¶63; “displays electrodes and scar burden showing the positioning of the best electrodes for CRT therapy”).
Regarding claim 16, Ghosh further discloses positioning the one or more electrodes on one or more of a surface of a body of a subject, within a thorax of the body, on a heart of the body, on a surrounding venous structure of the body, and on a surrounding subcutaneous structure of the body (e.g. see Fig. 1; ¶13).
Regarding claim 17, Ghosh further discloses receiving the electrical signals during CRT pacing of the subject's heart by the CRT device (e.g. ¶¶ 3, 46, 51).
Regarding claim 20, Ghosh further discloses wherein the CRT device is one of an implantable CRT device, a pacemaker, and a defibrillator (e.g. ¶13).
Conclusion
It is noted that claims 5-7, 18-19 are rejected under 35 USC 112 only.  Claims 5-7 and 18-19 are directed toward using EGM area for determining the second electrodes.  It noted that the prior art fails to teach using EGM area for determining the second arrangement.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REX R HOLMES/Primary Examiner, Art Unit 3792